
	

114 S1386 IS: Icebreaker Recapitalization Act
U.S. Senate
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1386
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2015
			Ms. Cantwell (for herself, Ms. Murkowski, and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To provide multiyear procurement authority for the procurement of up to six polar icebreakers to be
			 owned and operated by the Coast Guard.
	
	
 1.Short titleThis Act may be cited as the Icebreaker Recapitalization Act. 2.Multiyear procurement authority for polar icebreakers (a)Multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Navy shall enter into multiyear contracts for the procurement of up to six heavy duty polar icebreakers and any systems and equipment associated with those vessels.
			(b)Authority for
 advance procurementThe Secretary may enter into one or more contracts, beginning in fiscal year 2016, for advance procurement associated with the vessels, systems, and equipment for which authorization to enter into a multiyear contract is provided under subsection (a).
			(c)Condition for
 Out-Year Contract PaymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2016 is subject to the availability of appropriations or funds for that purpose for such later fiscal year.
			(d)Memorandum of
 agreementNot later than 180 days after the date of the enactment of this Act, the Secretary of the Navy and the Secretary of the Department in which the Coast Guard is operating shall enter into a memorandum of agreement establishing a process by which the Coast Guard, in concurrence with the Navy, shall—
 (1)identify the vessel specifications, capabilities, systems, equipment, and other details required for the design of heavy polar icebreakers capable of fulfilling Navy and Coast Guard mission requirements, with the Coast Guard, as the sole operator of United States Government polar icebreaking assets, retaining final decision authority in the establishment of vessel requirements;
 (2)oversee the construction of heavy polar icebreakers authorized to be procured under this section; and
 (3)to the extent not adequately addressed in the 1965 Revised Memorandum of Agreement between the Department of the Navy and the Department of the Treasury on the Operation of Icebreakers, transfer heavy polar icebreakers procured through contracts authorized under this section from the Navy to the Coast Guard to be maintained and operated by the Coast Guard.
				
